                Case 1:19-po-00012 Document 1 Filed on 03/14/19 in TXSD Page 1 of 1
AO 91 (Rev. 5/95) Criminal Complaint
__________________________________________________________________________

                UNITED STATES DISTRICT COURT
_______________________SOUTHERN DISTRICT OF TEXAS __________________________
                          BROWNSVILLE DIVISION


              UNITED STATES OF AMERICA

                              V                                                CRIMINAL COMPLAINT
              ZUNIGA SALDANA, Cesar Joel                                        CASE NUMBER: 1:19-PO        012
              A201 721 292
      I, the undersigned being duly sworn state the following is true and correct to the best
of my knowledge and belief.     On or about       03/12/2019        in Cameron County, in the
SOUTHERN District of TEXAS defendant, an alien did,

knowingly, willfully and in violation of law attempted to gain illegal
entry into the United States by concealment of a material fact, and in
furtherance of such violation presented a United States Birth Certificate
and declared to be a citizen of the United States,

in violation of Title              8   United States Code, Section(s)              1325 (a)(3)          .

I further state that I am a (n) Customs            and Border Protection Officer                 and that this
complaint is based on the following facts:

    The defendant attempted to gain illegal entry into the United States
through the Gateway International Bridge in Brownsville, Texas. The
defendant presented a United States Birth Certificate from the state of
Texas bearing the name of Jose Daniel Perales and further claimed to be said
person to a U.S. Customs and Border Protection Officer.      In Customs and
Border Protection secondary, it was determined the defendant is not the
rightful owner of the document presented.    Furthermore, it was determined
the defendant is a citizen and national of Mexico with no legal status to
enter or be in the United States.

Defendant had $16.00 dollars.
Continued on the attached sheet and made a part hereof:             Yes       X No


                                                                       /s/
                                                                Rebecca Longoria CBPEO
                                                                    Signature of Complainant

Sworn to before me and subscribed in my presence,

March 14, 2019                                        at          BROWNSVILLE, TEXAS
       Date                                                                City and State




IGNACIO TORTEYA III, U.S. MAGISTRATE JUDGE
Name & Title of Judicial Officer                                 Signature of Judicial Officer
